Citation Nr: 1243587	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  06-21 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include Guillain-Barre syndrome, to include as due to exposure to herbicides.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  Service in Vietnam and award of the Combat Infantry Badge is evidenced in the record.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2005 rating decision of the Veterans Administration (VA) Regional Office (RO) in New York, New York, which denied the Veteran's claims for service connection for a peripheral neuropathy condition and hepatitis, both to include as due to exposure to herbicides.  The Veteran disagreed and perfected an appeal.  The Veteran testified at a hearing in April 2009 at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

In decisions dated June 2009, May 2011, and April 2012, the Board remanded the claim for further development.


FINDING OF FACT

The evidence does not support a finding that the Veteran's peripheral neuropathy or residuals of Guillain Barre syndrome is related to his active duty service.


CONCLUSION OF LAW

Entitlement to service connection for peripheral neuropathy, to include Guillain Barre syndrome, to include as due to exposure to herbicides is not warranted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served in Vietnam and contends that presumed exposure to the herbicide Agent Orange has caused his current peripheral neuropathy disorder to include Guillain Barre syndrome.  See hearing transcript at page 4.  Preliminary matters will be addressed and then a decision on the issue on appeal will be given.

Compliance with remand instructions is neither optional nor discretionary, and the Board errs as a matter of law when it fails to ensure substantial compliance with remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  As noted, the Board has remanded the Veteran's claim on three occasions.

The June 2009 Remand directed VA to provide the Veteran with required notice; contact the Veteran and request that he identify all treatment providers pertaining to his peripheral neuropathy disorder; verify the Veteran's service in Vietnam; provide an examination that ascertained the nature and etiology of any peripheral neuropathy or Guillian-Barre syndrome (GBS) manifested by the Veteran and provide an opinion whether it was at least as likely as not that any such condition was related to the Veteran's active duty service.   The Veteran was given notice in June and October 2009 letters which told the Veteran of the required information to sustain his claims and requested that the Veteran identify all treatment he had received for his claimed condition.  The record includes the response of the National Personnel Records Center (NPRC) which verified the Veteran's service in Vietnam from March 10, 1967, to March 7, 1968.  A medical examination was provided but another was sought in the May 2011 remand.

The May 2011 Remand directed VA to again contact the Veteran and ask that he identify any and all treatment for his peripheral neuropathy disorder; associate all VA treatment records from March 3, 2005, onward; obtain copies of the Veteran's personnel service record and service treatment record entries from any service completed in the Army Reserve after September 1968; provide a medical examination that reports whether the Veteran has a current GBS disorder and if so, whether it is related to his active duty service, and, the examiner was requested to reconcile, if possible, the VA examinations of February 2005 and March 2010.  A May 2011 letter asked the Veteran to identify or provide any treatment records regarding his claimed conditions.  The Veteran's VA treatment records are included in the VA claims folder and the Veteran's service personnel records are included in the VA claims folder.  A February 2012 memorandum of a telephone conversation with the Veteran indicates that he did not serve any military duty since he was discharged in September 1968.  

The April 2012 remand directed VA to contact the Veteran and request that he identify all treatment records from the time of discharge to the present that were not already included in his VA claims folder and to specifically request that he provide records from Dr. Nelson.  The remand further requested that a VA examiner report a thorough history of the Veteran's neuropathy symptoms since discharge, report the nature and extent of any peripheral neuropathy or GBS symptoms currently manifested by the Veteran and provide an opinion whether either peripheral neuropathy or GBS is related to his service, including whether it is as likely as not that any symptoms are related to exposure to Agent Orange herbicides.

VA requested that the Veteran identify all treatment records for his remaining claim in an April 2012 letter.  A May 2012 letter told the Veteran that records had been sought from Dr. K and Dr. Nelson.  Records from Dr. K were received in June 2012.  An August 2012 memorandum states that the Veteran was told VA could not obtain records from Dr. Nelson because they did not keep records for more than 10 years and the Veteran notified VA that he had records from Dr. Nelson which were received by VA in a facsimile from the Veteran on August 1, 2012.  The Veteran was examined in October 2012 by a VA examiner.  As is discussed below, the examiner has provided a report that is sufficient for adjudication of the Veteran's claim.

For those reasons, the Board finds that VA has substantially complied with the Board's remands.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2012); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2012).  

The record shows that the Veteran was informed in letters dated September 2004, June and October 2009 that to substantiate a claim for service connection the evidence needed to show that he had an injury in military service or a disease that began in or was made worse during military service or an event in service causing injury or disease; a current physical or mental disability; and, a relationship between the current disability and an injury, disease or event in military service.  The Veteran was further notified in the 2009 letters of how VA determines a disability rating and an effective date and of the allocation of responsibilities between himself and VA. 

In addition, the Veteran was notified in all letters that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records, and that if a medical examination were necessary to adjudicate his claim, such examination would be provided.  The Veteran's claim was adjudicated subsequent to the notices; thus, the Veteran had a meaningful opportunity to participate in the adjudication of his claim.   The Veteran has not contended that he was prejudiced by the notice he received.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

The Board observes that the RO has obtained the Veteran's service treatment records and VA treatment records, as well as private records as identified or provided by the Veteran.  The Veteran has also been provided with VA medical examinations pertaining to his claims.  See 38 C.F.R. § 3.159(c) (4).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining medical examinations with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c) (4). 

The Veteran submitted a statement received by the Board in November 2012 that he disagreed with the most recent supplemental statement of the case (SSOC); letters from two physicians supported his claim; that there is no proof Agent Orange did not cause his GBS and that he does not have to prove his GBS is directly related to his service.  The Veteran did not submit a waiver of first consideration by the agency of original jurisdiction (AOJ) as required by 38 C.F.R. § 20.1304(c) (2012).  

The Board notes, however, that the disagreement with the most recent SSOC is not evidence and is presumed as the Veteran's claim is on appeal, and the letters to which the Veteran refers have been included in the record and considered by the AOJ in prior decisions and, thus, referral to the letters is not new evidence.  Finally, the Veteran's contentions regarding what he does and does not have to prove were stated or implied by the Veteran's counsel at the April 2009 hearing.  See hearing transcript at pages 2 and 10; see also Veteran statement of December 2004.  In sum, the Board finds that the Veteran's November 2012 submission does not include new evidence or argument and that adjudication of the Veteran's claim without prior AOJ consideration of the submission will not prejudice the Veteran.

The Veteran testified in April 2009 at hearing at the RO before the undersigned.  The Veteran has not contended that 38 C.F.R. § 3.103(c)(2) was not satisfied or that he was prejudiced by the hearing in any way.  Bryant v. Shinseki, 23 Vet. App 488 (2010).  The attorney representative who then represented the Veteran was present at the hearing to assist the Veteran.  The ALJ informed him of the claims on appeal, and clarified the Veteran's contentions.  Following the hearing, the claim was remanded in order to obtain additional evidence and a medical opinion.  

The Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the VCAA need be undertaken with respect to the claim decided herein.  The Board will proceed to a decision on the claim.

The Veteran contends that his claimed peripheral neuropathy, including GBS, resulted from exposure to Agent Orange when he served in Vietnam.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  In order to establish service connection or service-connected aggravation for a present disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist. See Chelte v. Brown, 10 Vet. App. 268 (1997).  So long as a veteran had a diagnosed disability during the pendency of his claim, service connection criteria requiring a current disability was satisfied.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The medical evidence includes a March 2010 VA examiner's diagnosis of bilateral lower extremity peripheral neuropathy "as evidenced by diminished pinprick in the toes and feet to the ankle, mild impairment of vibration sense to the toes bilaterally, and mild impaired joint position sense."  The examiner also noted that the Veteran had a "well-documented" history of GBS, but the examiner did not diagnose GBS.  A February 2005 VA examiner also examined the Veteran and reviewed the Veteran's VA claims folder and determined that "there does not appear to be any clinical evidence for peripheral neuropathy."  In addition, the examiner noted that the Veteran "by report has a history of Miller-Fisher variant Guillain-Barre syndrome," but noted that "studies brought during his compensation and pension did not pinpoint a specific etiology."  The October 2012 VA examiner found that "today's examination does not show objective evidence of peripheral neuropathy."  

A January 2010 letter from Dr. R.K., M.D., states that the Veteran has been a patient for several years and has been seen for "various sensory neuropathic problems including facial sensory disturbance and peripheral nerve disturbance," in addition to "a history of Guillain Barre Syndrome, in the past, in 1999 before he was followed in our office."  A June 2012 letter from Dr. R.K. states that the Veteran had a history of GBS and various sensory problems over the years and that it "is possible that [the Veteran's] GBS in 1999 was related to a viral illness or possibly related to Agent Orange."  

In sum, there is no evidence of a diagnosis of GBS in the Veteran's claims folder that was made after August 2004.  It appears that the only evidence of a current disability (i.e., within the pendency of the claim) is peripheral neuropathy diagnosed by the March 2010 VA examiner.  For those reasons, the Board finds that the medical evidence does not support a conclusion that the Veteran has had a diagnosis or manifested GBS during the pendency of his claim.    

With regard to service connection for peripheral neuropathy and residuals of GBS, the Veteran relies on the statutory presumption of his exposure to an herbicide during his service in Vietnam.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) (2012).  In this case, the record evidence establishes that the Veteran served on active military duty in the Republic of Vietnam between March 1967 and March 1968.  Thus, the Veteran benefits from the presumption of exposure to herbicides provided by 38 C.F.R. § 3.307. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected. See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2012).  Whenever the Secretary of the Department of Veteran Affairs determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for purposes of service connection. 38 U.S.C.A. § 1116(b)(1) (West 2002).  

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32540 (June 8, 2010); 38 C.F.R. § 3.309(e) (2012).  The Secretary has determined that "acute and subacute peripheral neuropathy" is connected to exposure to herbicides.  38 C.F.R. § 3.309(e) (2012).  Note 2 to section 3.309(e), however, states that "[F]or purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the onset."  

In this case, review of the medical evidence shows that the Veteran did not manifest peripheral neuropathy that appeared within weeks or months of his presumed exposure in Vietnam.  The Veteran returned from Vietnam in March 1968.  A review of his service treatment records does not show any complaints of symptoms of peripheral neuropathy nor do the records show a diagnosis or treatment for peripheral neuropathy during service.  The service separation examination found no neurologic abnormalities.  In addition, there is no evidence to show that the Veteran had symptoms of GBS until 1999 when he was diagnosed with GBS.  While the Veteran reported during the February 2005 VA examination that he started to have neurologic symptoms in the early 1970s that continued, this is years after his 1968 discharge from service.  For those reasons, the peripheral neuropathy diagnosed in 2010 does not meet the criteria for acute or subacute peripheral neuropathy provided in 38 C.F.R. § 3.309(e) (2012).  Therefore, the Veteran's diagnosed peripheral neuropathy is not a listed illness and is not presumptively associated with exposure to herbicides.  

The Veteran has submitted the opinions of Dr. M.N., D.O, indicating that the Veteran's peripheral neuropathy may be associated with exposure to Agent Orange.  In the December 2005 letter, Dr. M.N. stated that "there is a likelihood" that exposure to Agent Orange "may be a contributing factor" of the onset of the Veteran's GBS.  In the January 2006 letter, Dr. M.N. stated that "in view of Agent Orange exposure in the past, I feel there is a very good likelihood this may be a provocative cause of the [Veteran's] past illness."  In addition, Dr. R.F. stated that the Veteran's 1999 GBS was possibly related to Agent Orange, and observed that "Agent Orange may have been a causative factor, but it is impossible to prove one way or the other."  See June 2012 letter.  Finally, the March 2010 VA examiner opined that the Veteran's diagnosed bilateral lower extremity peripheral neuropathy was "at least as likely as not related to the Veteran's active military service and possible Agent Orange exposure."  

On the other hand, the October 2012 VA examiner, a neurologist, found that there is no "current medical literature to link chemical exposure, which occurred 30 years prior, to an acute neuropathy."  The examiner further found that it was less likely as not that the Veteran's peripheral neuropathy and GBS were caused by exposure to herbicides including Agent Orange.  In addition, the March 2010 VA examiner submitted a May 2011 addendum to the March 2010 report and stated that, upon review of the "Agent Orange Act of 1991 the VA has determined that positive association between Agent Orange exposure and acute and subacute peripheral neuropathy is only present if the neuropathy becomes manifested or compensable degree within 1 year from the Veteran's last exposure, which would be the date of discharge from the service."  The examiner continued that considering that the Veteran was discharged in 1968, "it is not likely that his peripheral neuropathy is secondary to Agent Orange exposure."

The Board has the responsibility to weigh and assess the evidence of record when it adjudicates a claim. See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion that the examiner reaches. The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999). As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that neither opinion of Dr. M.N. is probative.  First, the December 2005 "opinion" is simply a conclusion.  There is nothing in the letter that provides any rationale for how the conclusion was reached.  There is no reference to medical literature, clinical information or any other data that would suggest a basis for the conclusion.  Second, Dr. M.N.'s December 2005 opinion is stated in a speculative manner: that is, that exposure to Agent Orange "may be a contributing factor" of the onset of the Veteran's GBS.  The Court has held that medical opinions that are speculative or inconclusive cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Similarly, Dr. M.N.'s opinion stated in the January 2006 letter is not substantiated with any statement of rationale, reference to medical or clinical data, and it addresses the Veteran's "past illness."  The Board finds that no opinion of Dr. M.N. is probative in contrast to the other medical evidence of record.

Similarly, the statements of Dr. R.K., to the extent that they can be construed to be etiologic opinions, are speculative.  His statement that Agent Orange exposure may have been a causative factor or Agent Orange was possibly a cause of the Veteran's neuropathy are stated in a speculative manner. The Board finds that Dr. R.K.'s opinions are therefore not entitled to probative weight.

In contrast, the October 2012 VA examiner noted that no current medical literature suggests a link between exposure to herbicides and peripheral neuropathy symptoms that appear 30 years after the last exposure to herbicides.  The examiner conducted an examination, reviewed the history and determined that it was not likely that the paresthesias and GBS are the result of the Veteran's service as the symptoms appeared 30 years after the Veteran's service.  It was also not likely that the Veteran's paresthesias and GBS were the result of agent orange exposure as the symptoms did not begin within one year of exposure to agent orange.  In light of the fact that the examiner conducted a physical examination, reviewed the history and provided an opinion supported by rationale, the opinion is entitled to probative weight.   

Thus, the Veteran's presumed exposure to herbicides in Vietnam does not provide any benefit to the Veteran.  The Board must now determine whether there is evidence of a direct basis for service connection for peripheral neuropathy. 

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994). As such, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, (see 38 C.F.R. § 3.309(e), but also must determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2012).

With regard to evidence of a disease or injury during service, and peripheral neuropathy, the Board has already determined that there is no contemporary evidence of treatment, complaint or diagnosis of peripheral neuropathy during the Veteran's service.  Thus, the Board finds that the Veteran's claim under direct service connection analysis fails on that basis.  In addition, the medical evidence does not show neurologic symptoms within one year of the Veteran's discharge from service and the Veteran reported that he did not experience symptoms until the early 1970s.  The Veteran's reported date of onset of symptoms is competent, credible and probative.  As the date of onset is more than one year after he was discharged from service, the chronic disease presumption set forth in 38 C.F.R. § 3.309(a) for organic diseases of the nervous system is also not applicable.  

Finally, the Board notes that a chronic disease, including GBS, was not shown in service as the separation examination found his neurologic system was normal.  Thus, the Board must consider whether there is continuity of symptomatology since discharge.  In this case, continuity of symptomatology is not shown as the Veteran did not have neurologic symptoms at the time of his discharge from service and as the Veteran reported that his symptoms did not begin until the early 1970s.  
 
During the hearing, the Veteran testified that his neurologist told him the GBS affected his peripheral nervous system and would be with him the rest of his life.  He reported experiencing tingling in his fingers, toes and face.  The Veteran indicated that he started to receive treatment for GBS in 1999.  In addition, the Veteran has provided statements indicating that he feels his current symptoms are related to agent orange exposure in service.  However, as a lay person he is not competent to provide an etiological opinion for neurologic disorders.  Even if he were so competent, and his statements were found to be credible and probative, they are outweighed by the October 2012 VA examiner's opinion, which was provided by a neurologist.  The neurologist reviewed the history, including the other examination reports, and provided an opinion supported by a rationale.  Accordingly the examination was adequate and there was substantial compliance with the Board's remand order.  This opinion also outweighs the private medical opinions which were speculative in nature and therefore entitled to no probative weight.  
 
In sum, the Board finds that although the Veteran served in Vietnam and is presumed to have been exposed to herbicides, the preponderance of the evidence is against finding that there is a connection between such exposure and peripheral neuropathy, to include GBS residuals, on a direct or presumptive basis.  Accordingly, the Board finds that entitlement to service connection for peripheral neuropathy to include GBS is not warranted.

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for peripheral neuropathy, to include Guillain Barre syndrome, to include as due to exposure to herbicides is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


